Citation Nr: 0802806	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-01 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from May to November 
2002 and from February to August 2003.  He also served in the 
Puerto Rico Army National Guard from 1973 to 2005.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
As support for his claim, the veteran testified at a hearing 
before RO personnel in April 2006.  


FINDING OF FACT

The veteran clearly and unmistakably had a bilateral loss 
disability prior to serving on active duty in 2002 and 2003, 
and this disability clearly and unmistakably was not 
permanently exacerbated beyond its natural progression during 
either period of service.  


CONCLUSION OF LAW

The veteran's pre-existing bilateral hearing loss was not 
aggravated by his periods of active military service during 
2002 and 2003.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, 
by way of a VCAA letter dated in December 2003, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the Board finds 
that the RO has provided all notice required by the VCAA for 
the first three elements of notice.  38 U.S.C.A. § 5103(a).  
See Quartuccio, supra.

With regard to additional VCAA notice, latter March 2006 and 
March 2007 letters from the RO further advised him that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).    Notably, the RO did not provide this 
notice prior to the initial adjudication on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  However, since service connection is being 
denied, no disability rating or effective date will be 
assigned, so any timing error in providing additional notice 
concerning those downstream elements is moot so, at most, 
harmless error.  See, too, Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).          

Furthermore, with regard to the timing of notice, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  (where the Federal Circuit Court held 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, however, the RO provided additional VCAA Dingess notice 
in March 2007, but did not go back and readjudicate the claim 
by way of a subsequent SSOC.  So in essence, based on the 
above caselaw, the timing defect in VCAA notice was not 
rectified.  Regardless, the Court also recently held the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the veteran 
did not submit any additional pertinent evidence in response 
to the March 2007 Dingess notice letter.  Therefore, the 
absence of a subsequent SSOC after this notice is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication.  Medrano, 21 
Vet. App. at 173.  

No VCAA letter of record, however, satisfied the fourth 
element of VCAA notice by asking the veteran to provide any 
evidence in his possession pertaining to his claim or 
something to the effect that he should "give us everything 
you've got pertaining to your claim[]".  Pelegrini II, 18 
Vet. App. at 120-21.  This "fourth element" 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  But see VA Office of General Counsel (OGC) 
Prec. Opinion 1-2004 (Feb. 24, 2004) (indicating § 5103(a) 
does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim, therefore concluding that the fourth element of 
the VCAA notice cited in Pelegrini v. Principi 17 Vet. App. 
412 (2004) (Pelegrini I) - identical to the language in 
Pelegrini II, is mere dictum and therefore not binding on 
VA).  The Board is bound by the precedent opinions of VA's 
General Counsel as the chief legal officer of the Department. 
 See 38 U.S.C.A. § 7104(c).

In any event, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the content of the 
four elements of VCAA notice is presumed prejudicial, and the 
VA has the burden of rebutting this presumption by showing 
that the error was not prejudicial to the veteran in that it 
does not affect the essential fairness of the adjudication.  
To do this, the VA must demonstrate: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law.  

To the extent it may be argued there is a presumption of 
prejudice due to a content error in providing no 4th element 
VCAA notice, the Board finds that any prejudice has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on his 
contentions and the communications provided to him by VA over 
the course of this appeal, he reasonably understands from the 
notices provided what was needed.

Specifically, the veteran submitted personal statements, 
personal hearing testimony, private records, and National 
Guard records.  In addition, the actual notices provided by 
the VA are clear and pertinent to the veteran's contentions, 
such that a reasonable person could understand what was 
required to prove the aggravation claim.  Overall, even 
though the VA, under Sanders, may have erred by not providing 
specific 4th element notice, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

As for the duty to assist, the RO has obtained his service 
records, National Guard records, VA treatment records, and 
afforded him a VA audiology examination.  Neither he nor his 
representative has ever indicated that other evidence 
relevant to this claim remains outstanding.  Further, the 
evidence of record contains sufficient medical evidence to 
decide the aggravation claim.  Thus, a remand for a VA 
examination and/or opinion is not necessary to decide the 
claim.  As service and post-service medical records reveal no 
discernable increase of his preexisting bilateral hearing 
loss during his active duty service in 2002 and 2003, it 
follows there is no basis for a VA examination and opinion to 
be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c).  Thus, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 


noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

If a preexisting disability is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disability, but the veteran may bring a claim for 
service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on the veteran to 
establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  See also Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that 
evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran 
to establish an increase in disability).  

If an increase is shown, the presumption of aggravation may 
be rebutted only by clear and unmistakable evidence.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  

Analysis

The veteran acknowledges he had bilateral hearing loss before 
serving on active duty during 2002 and 2003.  But he contends 
that his pre-existing condition worsened during his active 
duty mobilization to the Persian Gulf from May to November 
2002 and from February to August 2003.  He says that, as an 
infantryman in 2002 and 2003, he was exposed to acoustic 
trauma from power generators and noise from the airstrips in 
the Persian Gulf.  He adds that, after his Persian Gulf 
service in 2002 and 2003, he could no longer hear background 
noise.  See his April 2005 notice of disagreement (NOD) and 
his March 2006 personal hearing testimony.    



The veteran does not allege, and the evidence does not 
otherwise show, that his hearing loss was incurred in or 
aggravated by any previous or subsequent periods of 
active duty for training (ACDUTRA) or inactive duty training 
(INACDUTRA) during his National Guard service from 1973 to 
2005.  In fact, the veteran specifically indicated during his 
hearing that he was not exposed to loud noise as a military 
policeman (MP) during his many years of National Guard 
service.  See personal hearing transcript at page 4.  The 
sole issue in this case, therefore, is whether his bilateral 
hearing loss that preexisted his active duty service periods 
in 2002 and 2003 was permanently worsened, i.e., chronically 
aggravated by that service.  

As mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, a January 2004 VA audiogram showed pure tone 
thresholds in the right ear at frequencies of 500, 1000, 
2000, 3000, and 4000 hertz of 20, 15, 25, 60, and 85 
decibels, respectively.  Corresponding findings in the left 
ear were 25, 15, 25, 60, and 80 decibels.  Moderately severe 
to severe sensorineural hearing loss from 3000 hertz to 4000 
hertz was assessed bilaterally.  Private treatment records 
dated in January 2006 also support this diagnosis.  Thus, the 
veteran has a bilateral hearing loss disability under VA 
guidelines, per 38 C.F.R. § 3.385.

The veteran denies any treatment for hearing loss upon 
mobilization for active duty in May 2002.  The claims folder 
is also completely devoid of any evidence suggesting he was 
tested for hearing loss during his first period of active 
duty service from May to November 2002.  However, throughout 
the 1990s, prior to his active duty service periods in 2002 
and 2003, bilateral hearing loss was medically documented by 
periodic National Guard audiology examinations.  And there is 
no medical evidence indicating this pre-existing hearing loss 
was aggravated during his first period of active duty service 
from May to November 2002, as there are simply no records of 
either relevant complaints or treatment during this specific 
timeframe.  The Board emphasizes that independent medical 
evidence is needed to support a finding that the pre-existing 
disorder increased in severity during his active duty service 
in 2002 beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1994).

With regards to his second period of active duty service, the 
veteran had a 
pre-deployment examination in February 2003.  Severe high 
frequency sensorineural hearing loss was noted, although the 
results from these records were provided in graphic 
representations without interpretation as to the exact 
puretone thresholds found.  In any event, pre-existing 
bilateral hearing loss was medically corroborated by earlier 
periodic National Guard audiology examinations dated in March 
1990, February 1991, October 1994, and October 1999.  
Therefore, the veteran is not entitled to the presumption of 
soundness upon the start of his second period of active duty 
service since his pre-existing bilateral hearing loss was 
noted during his in February 2003 pre-deployment examination.  
There is clear and unmistakable medical evidence supporting 
this conclusion.  See 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. 3.304(b).  It follows that he may only bring a claim 
for aggravation of this pre-existing condition.  Wagner, 370 
F.3d at 1096.  And it is his evidentiary burden, not VA's, to 
show there was a permanent increase in the severity of his 
pre-existing bilateral hearing loss during his second period 
of active duty service.  Id.

As already alluded to, a preexisting injury or disease will 
be considered to have been aggravated during service when 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  And, again, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).    

Prior to his 2003 service, bilateral hearing loss was 
medically documented by periodic National Guard audiology 
examinations.  Specifically, a March 1990 audiogram showed 
pure tone thresholds in the right ear at frequencies of 500, 
1000, 2000, 3000, and 4000 hertz of 30, 30, 30, 50, and 80 
decibels, respectively.  Corresponding findings in the left 
ear were 30, 30, 15, 70, and 90 decibels.  
A February 1991 audiogram showed pure tone thresholds in the 
right ear at frequencies of 500, 1000, 2000, 3000, and 4000 
hertz of 20, 15, 15, 40 and 75 decibels, respectively.  
Corresponding findings in the left ear were 15, 15, 25, 65 
and 85 decibels.  An October 1994 audiogram showed pure tone 
thresholds in the right ear at frequencies of 500, 1000, 
2000, 3000, and 4000 hertz of 15, 10, 15, 40, and 75 
decibels, respectively.  Corresponding findings in the left 
ear were 20, 15, 25, 60, and 80 decibels.  Finally, an 
October 1999 audiogram showed pure tone thresholds in the 
right ear at frequencies of 500, 1000, 2000, 3000, and 4000 
hertz of 15, 20, 20, 55, and 75 decibels, respectively.  
Corresponding findings in the left ear were 10, 15, 25, 70, 
and 80 decibels.  

Prior to his 2003 service, the veteran's PULHES profiles 
throughout the 1990s reveal that his "hearing and ear" 
profiles vacillated between "1" (high level of medical 
fitness) and "2" (some limitations).  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992) (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).

During his active duty service in 2003, as already alluded 
to, severe high frequency sensorineural hearing loss was 
noted upon entry, although the results from these records 
were provided in graphic representations without 
interpretation as to the exact puretone thresholds found.  In 
February 2003, before his deployment to the Persian Gulf, he 
was assigned a "3" under the PULHES profile regarding hearing 
and ears, indicative of certain assignment restrictions due 
to his hearing loss.  Hearing protection and annual testing 
were recommended.  

After his active duty service in 2003, the veteran underwent 
audiology testing in January 2004.  This audiogram showed 
pure tone thresholds in the right ear at frequencies of 500, 
1000, 2000, 3000, and 4000 hertz of 20, 15, 25, 60, and 85 
decibels, respectively.  Corresponding findings in the left 
ear were 25, 15, 25, 60, and 80 decibels.  The examiner 
recorded "excellent" speech recognition ability of 100 
percent in each ear.    

So considering this medical evidence regarding the veteran's 
bilateral hearing loss disability prior to, during, and 
subsequent to his 2003 service, there is no discernable 
increase in the severity of his bilateral hearing loss within 
the meaning of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).  
The audiograms, especially, are entitled to a lot of 
probative weight in demonstrating no increase in severity of 
the bilateral hearing loss during his service from February 
to August 2003, as there was no discernable increase in his 
pure tone thresholds when comparing the results of his 
hearing evaluations prior to and after service.  Furthermore, 
the January 2004 VA examiner recorded "excellent" speech 
recognition ability of 100 percent in each ear.  Simply 
stated, the evidence of record does not show the veteran's 
pre-existing bilateral hearing loss permanently worsened 
beyond its normal progression during his active duty service, 
either period.  And absent any evidence of an increase, 
the presumption of aggravation does not apply.  Furthermore, 
although he is competent to say he has difficulty hearing, 
his lay assertions are outweighed by the medical evidence of 
record clearly and unmistakably showing no permanent increase 
in the severity of his bilateral hearing loss as a result of 
his periods of active duty service in 2002 and 2003.

Accordingly, as the preponderance of the evidence is against 
his bilateral hearing loss claim, on the basis of aggravation 
of a pre-existing condition during service, the "benefit of 
the doubt" rule is not for application, and this claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


